THE
                               OFTEXAS



                                 October    8,     1959


Honorable   Jesse      James               Opinion        No. WW-716
State Treasurer
Austin,   Texas                            Re:      Whether H.B. 18, Acts of
                                                    the Regular Session      of the
                                                    56th Legislature,      repealed
                                                    the provisions      of Article
                                                    4368 and Article      4375,
                                                    V.C.S.,   insofar    as those
                                                    Articles    require   bond on
                                                    the State Treasurer      and
Dear Mr. James:                                     the Chief Clerk.

            You have    requested    our   opinion        on the following
question:
                    1,
                     . . . whether House Bill      18, Acts of
            the Regular Session       of the Fifty-sixth     Legis-
            lature,    repealed   the provisions    of Article    4368
            and Article     4375, fl.C.Sd,     insofar as those
            Articles    require   bonds on the State Treasurer
            and the Chief Clerk."

            Article    4368,   Vernon's    Civil     Statutes,     provides   as
follows:

                    "The State Treasurer     shall,   within
            twenty (20) days after      he shall have re-
            ceived
            he enters upon the duties       of hi      ffi
            give a bond payable to and to b: ippr%d
            by the Governor,      In the sum of Seventy
            1
            Th
            and solvent     surety company authorized        to do
            business    in this State,    conditioned      that he
            will faithful1      execute  the duties    of his
            office.     All expense necessary       and Incident
            to the execution      of such bond shall be paid
            by the State by appropriation.           In addition
            to the above the State Treasurer          shall make
            and enter into any special        bond as may be
                                                                             -




Honorable     Jesse      James,   page   2 (~~-716)



            required    by an Act of Congress or by any
            Federal    department or official        to protect
            any and all Federal funds which shall have
            been secured or which may hereafter           be re-
            ceived by the State of Texas from the Federal
            Government and deposited         with the State Treas-
            urer.     Said bond shall be in such sum and
            conditioned     and approved as may be prescribed
            by the Act of Congress or such department OP
            official    aforesaid.      Said bond shall be a
            special    bond, and shall be In addition          to the
            offlcl,al   bond hereinabove      required,    and each
            of said bonds shall be separate           and distinct
            contracts     and obligations,      and the liability
            under each of said bonds shall be separate             and
            distinct    obligations.       A12 expense necessary
            and incident      to the execution     of such special
            bond shall be paid as in the Act of Congress
            may be provided       or by appropriation     made by
            the Legislature       of Texas for such purposes.”
            (Bnphasis     ours).

            Article      4375, Vernon’s      Civil   Statutes,   provides    as
follows:

                      “The Treasurer     shall   appoint   a Chief   Clerk




            execution  of the bond of the chief   clerk and of
            the bonds of the respective   employees   shall be
            paid by the State by appropriation.”      (Dnphasis
            ours ) .
Honorable     Jesse   James,   page   3 (W-     716)



          Sections    2 and 8 of House Bill   18, Acts of the 56th
Legislature,     Regular Session,  1959, Chapter 383, rye     855-
(codified    as Article   6003b, Vernon's   Civil Statutes  , pro
vide as follows:

                   "Sec. 2.     It is the intent       of the Legis-
            lature    in enacting    the provisions       of this
            Act to prescribe      uniform standards        for the bond-
            ing of State officers        and employees in order to
            Drovide adeauate protection           against    loss,     and
            to prescribe     a uniform bond covering           officers
            and employees      of all agencies,       departments,
            boards,     commissions,    institutions,       courts,     and
            Institutions     of higher education         of the State
            of Texas."      (Emphasis ours).

                    “sec.   8.    All laws authorizing     or requiring
            any faithful       performance     bond, any faithful     per-
            formance blanket        position    bond, any position
            schedule      honesty bond, or any honesty        blanket
            position      bond for any officer       or employee of any
            agency of the State of Texas are hereby repealed
            to the extent of such authorization            or require-
            ment and all laws or parts of laws prescribing
            the amount of such bonds, and all laws or parts
            of laws in conflict         with the provisions      of this
            Act are hereby repealed          to the extent of such
            conflict."        (tiphas      ours).

           It is noted that Article           4368, prior    to the enactment
of House Bill       18, required      the State Treasurer      to enter Into
a faithful      performance     bond; that Article      4375, prior    to the
enactment of House Bill           18, required     the Chief Clerk to enter
into a faithful       performance      bond; that Section      8 of House
Bill   18 specifically        repealed    all laws or parts of laws re-
quiring    any faithful       performance     bond for any officer     or
employee of any agency of the State of Texas.                  You are, there-
fore,   advised     that Section      8 of House Bill     18, Acts of the
2?6? Legislature,         Regular Session,      1959, Chapter 383, page
       specifically       repeals    the underlined    portions    of Articles
4366 and 4375.         The bonds of the State Treasurer           and his Chief
Clerk and employees of the State Treasurer                are governed by
the provisions       of House Bill       18 from and after      May 30, 1959,
its effective       date.
Honorable   Jesse   James,   Page 4 (~~-716)



                                 SUMMARY

               The provisions     of Article     4368,
               Vernon's    Civil  Statutes,     and Article
               4375, Vernon's     Civil    Statutes, re-
               quiring    the State Treasurer      and the
               Chief Clerk to enter        into faithful
               performance     bonds, have been speclfi-
               tally   repealed   by the provisions       of
               Section    8 of House Bill      18, Acts of
               the 56th Legislature,        Re ular Session,
               1959, Chapter 383, page 8 55, and from
               the effective     date of House Bill       18
               (May 30, 1959,)the       bonds authorized
               or required     of officers     or employees
               of the Treasury Department are governed
               by its provisions.

                                     Yours     very   truly,

                                     WILL WILSON
                                     Attorney General          of   Texas




JR:mfh

APPROVED:

OPINION COMMITTEE
Geo. P. Blackburn, Chairman

B. H. Tlmmins, Jr.
Wallace Finfrock
Linward Shivers
Joseph G. Rollins,     Jr.

REVIEWEDFOR THE ATTORNEYGENERAL
BY: W. V. Geppert